      Case 4:20-cr-00144-RGE-CFB Document 65 Filed 03/05/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF IOWA
                                  CENTRAL DIVISION

UNITED STATES OF AMERICA,                                 No. 4:20-cr-00144-RGE-CFB
     Plaintiff,
v.                                                ORDER ACCEPTING MAGISTRATE
                                                      JUDGE’S REPORT AND
CODY JAMES VANCENBROCK,                           RECOMMENDATION CONCERNING
     Defendant.                                     DEFENDANT’S GUILTY PLEA

       On August 12, 2020, an Indictment was filed against Defendant Cody James Vancenbrock,

charging Defendant with distributing a controlled substance resulting in death or serious injury, in

violation of 21 U.S.C. § 841(a)(1), (b)(1)(C) (Count 1). On February 17, 2021, Defendant appeared

before United States Magistrate Judge Celeste F. Bremer and entered a plea of guilty to Count 1

of the Indictment. On this same date, the magistrate judge filed a Report and Recommendation,

which recommends that Defendant’s guilty plea be accepted. No objections to the Report and

Recommendation were filed. The Court, therefore, undertakes the necessary review of the

recommendation to accept Defendant’s plea in this case.

       The standard of review for a magistrate judge’s Report and Recommendation is as follows:

       A judge of the court shall make a de novo determination of those portions of the
       report or specified proposed findings or recommendation to which objection is
       made. A judge of the court may accept, reject, or modify, in whole or in part, the
       findings or recommendations made by the magistrate judge.

28 U.S.C. § 636(b)(1). In this case, no objections have been filed, and it appears to the Court

upon review of the Report and Recommendation that there is no ground to reject or modify the

Report and Recommendation. Therefore, the Court accepts the Report and Recommendation of

February 17, 2021, and accepts Defendant’s plea of guilty in this case to Count 1 of the Indictment.

       IT IS SO ORDERED.

       Dated this 5th day of March, 2021.
